PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/542,091
Filing Date: 7 Jul 2017
Appellant(s): CHEN et al.



__________________
Gordon Klancnik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 September 2020.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 27 May 2020 and 26 October 2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Terminal Disclaimer
	The terminal disclaimer filed on 15 July 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Nos. 15/542143, 15/541852, 15/542500, and 15/542509 and U.S. Patent Nos. 10,517,316 and 10,668,088 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Ground of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The obviousness double patenting rejections have been withdrawn in view of the approved terminal disclaimers. 
Response to Arguments
Claims 1, 3-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barella et al. (U.S. Patent Application Publication No. 2006/0069151) in view of Hernandez et al. (WO2010/057811).
Appellants argued, “Barella teaches lycopene which is not recited in the claims. Barella is unrelated to ovarian health in poultry.  Barella would not have caused a person having ordinary skill in the art to select a combination of Vitamin E, Vitamin C, and 25-hydroxyvitamin D based on the permutations and combinations within an indiscriminate list. Barella does not indicate that poultry could benefit from a combination of Vitamin E, Vitamin C, and 25-hydroxyvitamin D as either part of a basal diet or as a supplement to the basal diet. Barella does not teach canthaxanthin.”  
In response to appellants’ arguments, Barella teaches a preferred embodiment wherein lycopene is used in combination with Vitamin E, Vitamin C and an additional agent chosen from the list as cited by the Appellant.  The list does not recite an abundance of indiscriminate compounds, but instead equally equivalent agents that can be combined with lycopene, Vitamin E and Vitamin C to achieve the desired function.  The desired result is treating androgen signaling pathologies, including polycystic ovary syndrome and ovarian hyperstimulation syndrome.  Thus, Barella is directed to a combination of lycopene (i.e., a carotenoid), Vitamin E, Vitamin C, and 25-Hydroxyvitamin D in the treatment of ovarian health in farm animals.  The claims do not preclude the presence of lycopene.  Although Barella does not specifically recite “poultry”, the prior art is directed to farm animals including birds.  Poultry by definition is a bird.  Barella also teaches the presence of additional carotenoids, in addition to lycopene, in the composition. It is not necessary for each reference to teach each and every limitation as long as the combination of references make obvious the claimed invention.  In the instant case, the prior art of Hernandez was 
Thus this rejection should be affirmed.

Appellants argued, “Hernandez is unrelated to supra physiological amounts of Vitamin E or Vitamin C.  Hernandez does not teach reduction in ovarian degeneration or reduction in ovarian tumors.”
In response to appellants’ arguments, the prior art of Barella and Hernandez are directed to treating ovarian health instead of a mineral deficiency and thus read on supra-physiological dose.    Barella is directed to a combination of lycopene (i.e., a carotenoid), Vitamin E, Vitamin C, and 25-Hydroxyvitamin D in the treatment of androgen signaling pathologies, including polycystic ovary syndrome and ovarian hyperstimulation syndrome, in farm animals.  Polycystic ovary syndrome is when ovaries develop follicles and fail to release eggs regularly.  Thus the ovaries are not working properly, i.e., ovarian degeneration.   It is not necessary for each reference to teach each and every limitation as long as the combination of references make obvious the claimed 
Thus this rejection should also be affirmed.

Claims 1, 3-4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. Patent Application Publication No. 2003/0125229) in view of Barella et al. (U.S. Patent Application Publication No. 2006/0069151) and  Hernandez et al. (WO2010/057811).
Appellants argued, “Rodriguez does not teach Vitamin C, Vitamin E or canthaxanthin. There is no reason or rationale why a person would generate the claimed methods based on Rodriguez, which involves a poultry model for identifying compounds for administration to humans and involves feed restrictions. Rodriguez is directed to application of Vitamin D to poultry cells, not as a feed.”
In response to appellants’ arguments, the prior art of Rodriguez was provided to show that application of 25-hydroxyvitamin D3 prevented development of epithelial ovarian cancer in chickens.  Each reference does not need to teach each and every limitation as long as the combination of references make obvious the claimed invention.  In the instance case, the chicken ovarian cancer model was used to test the efficacy of 25-hydroxyviatmin D3 which then could be extrapolated to actual poultry populations.  The prior art of Barella and Hernandez were provided to make obvious the additional ingredients to provide additional therapeutic benefit when treating ovarian cancer with 25-hdyroxyvitamin D3.  
Thus this rejection should be affirmed. 

Appellants argued, “Hernandez does not teach or suggest that chickens are fed ad libitum. The fact that Rodriguez teaches a feed additive does not indicated that such a feed additive would be fed to poultry in an unrestricted diet.”
In response to appellants’ argument, Hernandez teaches that the ingredients are added to a premix which is added to regular food.  Since Barella and Hernandez do not specify a feeding regimen, the feed is deemed ad libitum. 
Thus this rejection should be affirmed. 

Examiner carefully considered the data in the specification to determine if unexpected results are demonstrated.  However, a determination of unexpected superiority could not be made at this time.  Table 2 shows data comparing poultry under restricted feeding, ad libitum feeding, and ad libitum feeding with the additional ingredients of 25-hydroxyvitamin D, Vitamin C, and Canthaxanthin, which differs from the claims that also comprise Vitamin E.  The information in the data does not explicitly differentiate unexpected superiority between fed ad libitum and fed ad libitum with 25-hydroxyvitamin D, Vitamin C, and canthaxanthin.  The compositions tested contained a specific amount of each ingredient, i.e., 150 mg Vitamin C, 69 mcg 25-hydroxyvitamin D, and 6 mg Canthaxanthin; instant claim 1 does not recite any amounts.  It cannot be determined how the combination of ordinary ingredients as cited in claim 1 would behave in any amounts or ratios when only one specific amount was tested.  It is also noted that the compositions used for testing include a list of additional agents.  However, these agents are not combined in the same amounts for poultry fed ad libitum versus poultry fed ad libitum with 25-hydroxyvitamin D, Vitamin C, and canthaxanthin.  For example, poultry fed ad libitum comprises 10000 IV of . 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
Conferees:

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615 
                                                                                                                                                                                                       /FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.